Citation Nr: 1827074	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 1970 to October 1972, including service in the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the June 2013 rating decision, in pertinent part, the RO denied a compensable rating for bilateral hearing loss.  


FINDING OF FACT

During the period on appeal, the Veteran's bilateral hearing loss was not manifested by worse than a Level II hearing loss in each ear.


CONCLUSION OF LAW

During the period on appeal, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2018 statement, the Veteran's representative stated that a new examination was needed because the most recent one is from 2011.  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  38 C.F.R. § 3.327 (a); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  In this case, neither the Veteran nor his representative have described a material change in the severity of the Veteran's disability.  Reexamination is not necessary.  

Neither the Veteran nor his representative have raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. at 509; see also 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his service-connected hearing loss warrants a compensable rating.  VA received the Veteran's claim for an increased rating on July 8, 2011.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100.  
 
To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

During a July 2011 VA treatment appointment, the Veteran reported that, in the past six months, he had intermittent episodes of total hearing loss in his left ear, up to five times a month, lasting up to "several days" at a time.  The treatment provider found that "[a]udiologic evaluation offers no suggestion of etiology of [the Veteran's] experience of fluctuating HL LE" and recommended an ENT consultation to investigate further.

In August 2011, the Veteran was afforded a VA examination.  The Veteran again reported intermittent deafness in his left ear.  The examiner diagnosed bilateral sensorineural hearing loss and characterized it as severe.  The hearing examination results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
30
40
70
85
105
LEFT EAR
45
45
70
85
100

The puretone average in the right ear was 75 and the puretone average in the left ear was also 75.  Speech recognition was 94 percent in each ear.  The examiner noted the Veteran's report of functional impact in the form of difficulty hearing, difficulty understanding speech without visual cues, and a need for others to repeat themselves.  38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The findings from the August 2011 VA examination require the use of Table VI for each ear.  Applying the findings to that table yields findings of Level II hearing loss in each ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Where hearing loss is at Level II in each ear, a noncompensable rating is assigned under Table VII.  Id.

The Veteran's ENT consultation took place in September 2011.  The Veteran reported that his periods of intermittent deafness in the left ear lasted from minutes to hours at a time and occurred spontaneously.  The treatment provider found no indication of Eustachian tube dysfunction and noted that the Veteran's hearing loss was not asymmetrical.  

The Veteran asserts that his hearing loss is worse than its currently assigned noncompensable rating.  He is competent to report a decrease in hearing acuity and his statements are credible.  The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, but his lay assertions do not constitute competent evidence to indicate that his hearing disability is worse than has been recorded in his VA examination or that hearing loss has functionally affected the Veteran in any more severe ways than have been discussed in the record and were already considered by medical professionals.  

The competence of a lay person to provide a medical opinion must be determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not competent to make such a conclusion.  Determining the severity of hearing loss involves using specialized equipment and interpreting audiological test results.  The record does not show that the Veteran possesses the training or experience needed to accomplish these actions.  The probative value of his assertions is low.  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran describes, such as difficulty hearing, understanding speech without visual cues, and needing people to repeat themselves are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Veteran's main complaint is reduced hearing acuity and clarity, which is what is contemplated in the rating assigned.  See Martinak, 21 Vet. App. 447.  

In brief, the medical examination findings are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and the nature of any functional impairment is adequately reflected by those medical findings. Accordingly, the preponderance of the most probative evidence is against the claim of entitlement to a compensable rating for hearing loss.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for hearing loss is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


